Citation Nr: 0801609	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include schizophrenia.  


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, in November 2003 and February 2004.  In both rating 
decisions, the Cleveland RO declined to reopen the veteran's 
claim for service connection on the basis that no new and 
material evidence had been submitted.  

The Board remanded this issue to the RO via the Appeals 
Management Center (AMC) in Washington, DC in January 2007 to 
address several due process concerns.  All required 
development has been completed and the veteran's claim is 
properly before the Board at this time.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

During his December 2007 hearing, the veteran testified to 
receiving psychological treatment from several VA facilities 
in several different states.  Though records from many of the 
facilities identified by the veteran have been associated 
with the claims folder, records from the VA Medical Center 
(VAMC) in Canandaigua, New York, and the Columbus, Ohio VAMC 
(Chalmers P. Wylie Independent Outpatient Clinic) have not 
been obtained.  On remand, the RO/AMC should make 
arrangements to obtain records from these facilities.  

In addition, the Board notes that a microfiche of the 
veteran's service medical records was copied in September 
2001 and associated with the claims folder.  The quality of 
the copied documents is poor, making the documents hard to 
read.  On remand, the RO/AMC should make arrangements to 
obtain the veteran's original service medical records, if 
available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the VAMCs in 
Canandaigua, New York, and Columbus, 
Ohio.  

2.  Make arrangements to obtain the 
veteran's original service medical 
records, if available. 

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



